Citation Nr: 0906322	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-35 364	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


                                                         
REPRESENTATION

Appellant represented by: American Legion



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1963 to 
July 1967.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

In October 2005, the appellant requested a hearing before the 
Board.  However, by a November 2006 statement, the appellant 
withdrew her request for a hearing.


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

2.  The Veteran died in July 2003; the immediate cause of 
death was lung cancer.

3.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

4.  The disease process leading to the Veteran's death is not 
attributable to his active military service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a February 2004 notice letter, 
the appellant was notified of the information and evidence 
needed to substantiate the appellant's cause of death claim.

During the pendency of the claim, the United States Court of 
Appeals for Veterans Claims issued a decision regarding the 
general notice requirements for Dependency and Indemnity 
Compensation (DIC) claims.  See Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Notice for DIC claims is to include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Id. at 352-53.  The 
Veteran was not service connected for any disability at the 
time of his death; thus, the February 2004 letter provided 
sufficient notice to the appellant regarding the cause of 
death claim.

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the appellant was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the appellant to submit medical evidence, opinions, 
statements, and treatment records regarding the Veteran's 
disability.  Consequently, a remand of the cause of death 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Centers (VAMCs) in Leavenworth, Kansas, and Kansas City, 
Missouri.  The appellant identified specific physicians as 
having treated the Veteran.  Records from those physicians 
were included in the VA treatment records that were obtained.  
Additionally, in May 2004, VA obtained a medical opinion in 
connection with the claim, the report of which is of record.  
Thus, VA has properly assisted the appellant in obtaining any 
relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  A surviving spouse 
of a qualifying veteran who died as a result of a service-
connected disability is entitled to receive dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

In addition to service connection on a direct basis, if a 
veteran was exposed to an "herbicide agent" during active 
military, naval, or air service, certain diseases, such as 
respiratory cancers (including cancer of the lung, bronchus, 
larynx, or trachea), are presumed to be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of the disease during service, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.309(e) 
(2008).  (In this context, the term "herbicide agent" is 
defined as a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2008).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Service incurrence or aggravation may also be presumed for 
certain chronic diseases, including tumors, when the disease 
is manifested to a compensable degree within a year of 
separation from qualifying military service.  38 C.F.R. 
§§ 3.307(a), 3.309(a) (2008).  

According to his death certificate, the Veteran died on July 
[redacted], 2003, at the Kansas City VAMC.  The immediate cause of 
death was listed as lung cancer.  No other underlying causes 
or significant conditions contributing to death were listed 
on the death certificate.  A diagnosis was issued at the time 
of his death at the Kansas City VAMC.  It listed the 
Veteran's final primary diagnosis as non-small cell lung 
cancer.  The preceding diagnoses were squamous cell carcinoma 
of the lung and hypercalcemia.

At the time of his death, the Veteran was not service 
connected for any disability.  Nevertheless, the appellant 
asserts that the Veteran died as a result of lung cancer that 
was incurred or aggravated during the Veteran's military 
service.  The appellant believes that the Veteran's lung 
cancer was the result of asbestos exposure during his 
military service.  Specifically, she maintains that the 
Veteran was regularly exposed to asbestos when he served 
aboard the USS Bon Homme Richard.  Alternatively, the 
appellant contends that service connection for the cause of 
the Veteran's death should be warranted as the result of 
exposure to herbicide agents, such as Agent Orange, due to 
service in Vietnam.

A review of the Veteran's service treatment records does not 
reveal any evidence of symptoms or treatment relating to the 
lungs.  No lung disability was diagnosed.  Multiple chest x-
rays were taken, including at the November 1963 entrance 
examination and the July 1967 separation examination.  They 
were all negative.  The Veteran's lungs and chest were normal 
both at entrance to and separation from service.  
Additionally the service treatment and personnel records do 
not explicitly document any exposure to asbestos.

It should be noted that the latent period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1MR, Part IV, Subpart ii, chapter 2, section C.9.d. 
(2008).  

Although in-service asbestos exposure was not documented, lay 
statements from the Veteran's family indicate that the 
Veteran was a firefighter during service and that he 
regularly handled asbestos materials.  Personnel records 
reflect Naval training as a fireman.  Notably, the Veteran 
served aboard the USS Bon Homme Richard from approximately 
March 1964 to July 1967.  The USS Bon Homme Richard was an 
aircraft carrier that was constructed and launched in 1944.  
It is well known that many World War II era ships were 
constructed with and contained asbestos and asbestos-related 
materials.  In light of the circumstances of the Veteran's 
service, he could have been exposed to asbestos.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and genitourinary 
system, except the prostate.  M21-1MR, Part IV, Subpart ii, 
chapter 2, section C.9.b.

Given the evidence, the Veteran died of a disease that can be 
associated with asbestos exposure and he could have been 
exposed to asbestos during his active military service.  
Nevertheless, in order for service connection for the cause 
of the Veteran's death to be warranted, a link must be 
established by competent medical evidence between the 
Veteran's lung cancer and any asbestos exposure.

Post-service medical records show that the Veteran was first 
diagnosed with lung cancer in October 2002 at the Kansas City 
VAMC by Dr. D.C.  The diagnosis was made after a CT scan of 
the chest revealed tumor infiltration in the lungs.  
Thereafter, the Veteran underwent treatment for lung cancer 
until his death in July 2003.  In addition to Dr. D.C., 
physicians J.B. and S.N. treated and evaluated the Veteran's 
disease.  Their consultation reports are part of the VA 
treatment records.  Throughout the Veteran's treatment for 
lung cancer, no medical professional suggested that there was 
a relationship between the Veteran's lung cancer and his 
military service or that the lung cancer was otherwise the 
result of asbestos exposure.  Notably, the VA treatment 
records recorded a history of tobacco use.  The use was 
generally reported as a multi-decade history of smoking two 
packs of cigarettes per day.

In May 2004, the claims file was forwarded to a VA staff 
pulmonologist for review so that he could provide a medical 
nexus opinion.  The VA physician reviewed the claims file, 
including the VA treatment records.  The VA physician noted 
the results of a chest x-ray and CT scan.  He did not see any 
evidence of asbestos exposure based on those reports.  The VA 
physician noted the October 2002 diagnosis of lung cancer and 
found that the Veteran had a significant smoking history of 
two packs per day for 25 years.  The VA physician gave the 
opinion that the Veteran's lung cancer was most probably 
secondary to smoking.  

In light of the May 2004 VA opinion, the competent medical 
evidence shows that the Veteran's cause of death (lung 
cancer) was related to tobacco use and not to in-service 
asbestos exposure.  The opinion was based on a review of all 
of the evidence in the claims file and it is consistent with 
the record.  There is no competent medical opinion evidence 
that contradicts the conclusion.  The appellant states that 
Dr. D.C. informed her that the Veteran's lung cancer was due 
to asbestos exposure.  However, such an opinion is not 
documented in the VA treatment records created by Dr. D.C.  
The appellant acknowledges that the records from Dr. D.C. do 
not contain such an opinion.  Based on the May 2004 VA 
opinion and the other evidence of record, the Board finds 
that the disease process leading to the Veteran's death, 
which included lung cancer, is not attributable to his active 
military service.  Thus, service connection for the cause of 
the Veteran's death is not warranted on a direct basis.

(The Board notes that death will not be considered service 
connected on the basis that it resulted from injury or 
disease attributable to a veteran's use of tobacco products, 
including cigarettes.  This is true for all claims filed 
after June 9, 1998, which is the case here.  See 38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2008).  To the extent 
the Veteran had in-service tobacco use, and to the extent any 
such use caused lung cancer, the appellant would be barred 
from any resulting benefits as a matter of law.)

Because lung cancer is one of the listed diseases that may be 
presumed to be the result of exposure to herbicide agents, 
service connection for the cause of the Veteran's death may 
still be warranted for lung cancer if it is shown that the 
Veteran had the requisite Vietnam service.

Personnel records document the Veteran's service as primarily 
during the Vietnam era.  He was awarded the National Defense 
Service Medal, the Armed Forces Expeditionary Medal, the 
Republic of Vietnam Campaign Medal, and the Vietnam Service 
Medal.  As noted above, the Veteran was stationed aboard the 
USS Bon Homme Richard from approximately March 1964 to July 
1967.  The Veteran's personnel records indicate that the USS 
Bon Homme Richard sailed in the Vietnam area of operations.  
However, the records do not reflect duty or visitation in the 
Republic of Vietnam by the Veteran.

The Board notes that although the medals awarded to the 
Veteran help to verify that he was involved in support of the 
war in Vietnam, they are not indicative of his actual 
presence in Vietnam, as they were also awarded to veterans 
who served outside of Vietnam.  In Haas v. Nicholson, the 
Court held that service in the Republic of Vietnam will be 
presumed based on the receipt of the Vietnam Service Medal, 
without any additional proof required that a veteran who 
served in the waters offshore of Vietnam actually set foot on 
land.  20 Vet. App. 257 (2006).  VA appealed this decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and the adjudication of cases affected by 
the Haas decision was stayed.  The Federal Circuit thereafter 
reversed the Court, holding that VA's longstanding 
interpretation of the regulation requiring the presence of a 
service member at some point on the land mass or inland 
waters of Vietnam in order to benefit from the presumption.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (U.S. Jan. 21, 2009) (No. 08-525).  (The 
stay of adjudication of the cases affected by the Haas 
decision has now been lifted.)

In light of the information and evidence of record, including 
the Veteran's personnel records, the Board finds that the 
Veteran is not shown to have had duty or visitation in the 
Republic of Vietnam during his period of active military 
service.  The information reflects blue water service 
offshore of Vietnam.  The appellant has not identified or 
submitted any evidence that would reflect service in Vietnam 
or otherwise show exposure to herbicide agents.  Without 
sufficient evidence of service in the Republic of Vietnam, 
the provisions pertaining to exposure to herbicide agents, 
such as Agent Orange, are not for application.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Therefore, service connection for 
the cause of the Veteran's death is not warranted on a 
presumptive basis as a result of exposure to herbicide 
agents.

Finally, there is no indication that lung cancer was shown 
within a year of the veteran's separation from service.  The 
disability may not be presumed to have been incurred in or 
aggravated by service under 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the appellant's written contentions 
with regard to her cause of death claim.  While the Board 
does not doubt the sincerity of the appellant's belief that 
the Veteran's death was related to his time in service, as a 
lay person without the appropriate medical training or 
expertise, she is not competent to provide a probative 
opinion on a medical matter-such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for the cause of the Veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


